The plaintiffs instituted this action for their pro rata share of attorneys' fees alleged to be due under a verbal agreement whereby Finnorn and Todd were to receive 35% each and McCann, 30% of the total fee. The defendant denied that there was such a verbal agreement and averred that the plaintiffs should be paid on a quantum meruit basis. The Commissioner, in his report to the district judge, concluded that neither the plaintiffs nor the defendant had successfully established their positions, but the evidence showed that the fee had been earned by these three attorneys in a joint venture and that each one of them was entitled to one-third thereof, in the absence of either a written or verbal agreement to the contrary.
The district judge found that there was a verbal agreement and awarded Finnorn 35% and McCann 30% of the fee, respectively, as prayed for.
After reviewing the evidence, we concluded that the Commissioner's and not the District Judge's finding was correct. Briefly, the lawyers had earned the fee in a joint venture and each one of them was entitled to 1/3 thereof, because there had been no agreement between them either in writing or verbally to the contrary. We stated that we were unable to give McCann the full 1/3 because he had only prayed for 30%. This ruling was correct and in accordance with Article 156 of the Code of Practice, which reads: "If one demands less than is due him, anddo not amend his *Page 648 petition, in order to augment his demand, he shall lose theoverplus." (Italics mine.) This Court then divided evenly, between Finnorn and Todd, and 3 1/3% which McCann should have received, except for the fact that he did not claim and pray for the full amount due him. It appears that we did this purely on an equitable basis, on the theory that Todd had no more right to get the benefit of this 3 1/3% than Finnorn, since they were joint adventurers and as Finnorn asked for 35% we were not giving him more than he prayed for.
Article 155 of the Code of Practice reads:
"One should only demand in court what is really due to him;nevertheless, if one demand more, the action shall be sustainedfor the amount actually due, and the defendant shall pay the costs, unless he prove that, previous to the suit, he made a real offer of the amount actually due to the plaintiff, with the interest and the costs which had accrued." (Italics mine.)
Here is positive law that where one demands more than is due him, his action shall be sustained for the amount actually due. While Finnorn prayed for 35%, we found that the amount actually and legally due him was 33 1/3% of the total fee. Consequently, in awarding him 35% on an equitable basis, we ignore our basic finding that he was only entitled to 33 1/3%, as well as the provisions of Article 155 of the Code of Practice that we could only grant him the amount actually due.
It was suggested that the defendant Todd had no greater right to retain the 3 1/3% *Page 649 
that McCann should have claimed than did Finnorn. Todd was the defendant in the case. He was not responsible for the way in which the plaintiffs drafted their pleadings or made their claims. This Court is powerless, under the express provisions of Article 156 of the Code, to grant the plaintiff any more than he prays for and it is likewise, under Article 155 thereof, powerless to grant a plaintiff any more than is actually due him. In short, this Court would not be awarding Todd the 3 1/3% — it would simply be a "windfall" in his favor as a result of the fact that McCann limited the Court's authority to grant him the full amount due him by praying for less than that sum. If the Court were authorized to act as an amicable adjuster or equitable compounder, the most equitable thing for us to do would be to give the 3 1/3% to McCann to whom it legally and justly belonged.
For these reasons, I respectfully dissent from the refusal to grant a rehearing herein on the defendant's application limited to the above point.